DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites that “the processor is configured to adjust the sensing period according to a change in the ambient state information and a change in the device state information.”  This limitation lacks antecedent basis because Claim 1 only recites “acquir[ing] at least one of ambient state information indicating information relating to outside of the electronic device or device state information indicating information relating to inside of the electronic device.”  The Examiner proposes amending Claim 7 to first recite that both types of information are present in the “at least one of” information types, prior to reciting the other limitations of Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff et al. (US 20110138879 A1)[hereinafter “Neff”].
Regarding Claims 1 and 12, Neff discloses an electronic device (and corresponding method) comprising:
a sensor module [Paragraph [0007] – “The present invention creates a method for detecting a gas concentration of a gas from a gas mixture, a plurality of gas detectors, which are sensitive to the gas, or one gas detector, which is sensitive to the gas being used under different operating states”]; and
a processor [Paragraphs [0013]-[0015]] configured to:
acquire at least one of ambient state information indicating information relating to outside of the electronic device or device state information indicating information relating to inside of the electronic device [Fig. 2 – Temperature];
acquire a measurement profile comprising a target gas to be measured and information relating to a sensing period of the target gas, on the basis of the at least one of the ambient state information or the device state information [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”]; and
sense the target gas through the sensor module according to the measurement profile [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claims 2 and 13, Neff discloses that the processor is configured to configure, in the measurement profile, the target gas, a sensing temperature of the target gas, and the sensing period of the target gas [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 3 and 14, Neff discloses that the sensor module comprises sensor cells configured to sense multiple gases [Paragraph [0041] – “In another exemplary embodiment of the present invention, two chemosensors which are largely thermally uncoupled from one another may be used as an alternative. First sensor 406 is at a constant measurement temperature of 350.degree. C., while second sensor 402 is at 500.degree. C. Depending on the concentration range of the type of gas to be measured, optimum resolution of concentration differences may be achieved by using the first or second sensor. Functions which allocate a concentration to the output signal of the sensors are stored for both sensors.”], the processor configures the target gas, the sensing temperature, and the sensing period for each of the sensor cells in the measurement profile [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 4 and 15, Neff discloses that the processor is configured to configure, in the measurement profile, multiple target gases, and configures sensing temperatures and sensing periods for the respective multiple target gases [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 5 and 16, Neff discloses that the processor is configured to configure a sensing order or iterative sensing of the multiple target gases in the measurement profile [Paragraph [0042] – “In summary, it may be stated that the different temperatures are either implemented on one or more sensors in chronological order according to the present invention, as shown in FIG. 5, or they are implemented on at least two sensors, as shown in FIG. 6, for example. In the latter case, at least two individual sensors 306, 402 or thermally uncoupled chemosensitive field-effect sensors 306, 402 are necessary, individual sensors 306, 402 being operated at different temperatures, and the temperature being regulated at a constant level. If different temperatures are implemented in chronological order, these temperatures are implemented either periodically in succession, for example, in a temperature cycling pattern T.sub.1-T.sub.2-T.sub.1-T.sub.2, etc., or a certain temperature range is implemented, as needed, as shown in FIGS. 3 and 4.”].

Regarding Claims 6 and 17, Neff discloses that the processor is configured to adjust the sensing period according to a measurement result of the target gas, and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0042] – “In this case, an engine and exhaust gas control or regulation specifies the temperature range to be implemented as a function of which concentration ranges are present in a certain operating situation 302, as shown in FIG. 3, or certain measuring powers are temporarily required on the basis of the concentration measured instantaneously, as shown in FIG. 4. In the case mentioned last, the instantaneous concentration is compared with a concentration threshold. … An adequate gas sensitivity of the gas detector(s) at the different operating temperatures may be ensured in this way.”].

Regarding Claim 7, Neff discloses that the processor is configured to adjust the sensing period according to a change in the ambient state information [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”] and a change in the device state information [Paragraph [0041] – “First sensor 406 is at a constant measurement temperature of 350.degree. C., while second sensor 402 is at 500.degree. C. Depending on the concentration range of the type of gas to be measured, optimum resolution of concentration differences may be achieved by using the first or second sensor.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claims 8 and 18, Neff discloses that the processor is configured to adjust the sensing period according to a remaining battery amount, submergence, sound data transmission or reception of the electronic device, or an aspect in which the electronic device is kept [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Claims 9 and 19, Neff discloses that the processor is configured to adjust the sensing period according to a place where the electronic device is located [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claim 11, Neff discloses that the processor is configured to determine the sensing temperature based on a type of the target gas to be measured by the sensor module [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claim 20, Neff discloses a non-transitory, computer-readable storage medium storing instructions for performing the method [Paragraphs [0013]-[0015]] according to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. (US 20110138879 A1)[hereinafter “Neff”].
Regarding Claim 10, Neff fails to explicitly disclose a display; and a communication module, wherein the processor is configured to output a measurement result of the target gas on the display or transmit the measurement result to another electronic device through the communication module.  However, it would have been obvious to use such general-purpose computer components to display the measurement results [As seen in Fig. 2 of Neff.] so that a user could be informed as to the results of the gas concentration measurement analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040084308 A1 – Gas Sensor
US 20100089122 A1 – GAS SENSOR
US 20110137582 A1 – METHOD AND APPARATUS FOR ENHANCING IN-SITU GAS FLOW MEASUREMENT PERFORMANCE
US 20130086975 A1 – Techniques For Calculating Gas Concentrations In A Fluid Environment
US 20130209315 A1 – SPECIFIED GAS CONCENTRATION SENSOR
US 20140216129 A1 – PORTABLE SENSOR DEVICE WITH A GAS SENSOR AND LOW-POWER MODE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865